DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.

Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 

The examiner is not afforded the time to thoroughly review each reference of the IDS of 16 February 2021, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of a prior-filed application, Application No. 12/032,002, fails to provide adequate support for the limitations of first and second portions with pluralities of perforations of different frequencies (claims 26-27).  Support for the claims can be found in the earlier application of 13/763,095 filed 8 February 2013.  As such, the earliest priority date for the instant claims would be 8 February 2013.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
Regarding claims 26 and 27, each of these claims recite the limitations of “first attachment means for releasably attaching said first (distal) portion of said implantable layer to said cartridge body” and “second attachment means for releasably attaching said second (proximal) portion to said cartridge body”.  Upon review of the specification, such “attachment means” are deemed to comprise resilient grabbers (such as those of fig. 7), suture attachments (such as those of fig. 31), connectors (such as those in fig. 68) and equivalents thereof.  The cited examples of attachment means are those disclosed examples deemed to be most clearly understood to be able to be used with the claimed embodiment of fig. 60-60B.
Given that the attachment means are cited separately in the claim with respect to the implantable layer and not part of it, this excludes other disclosed means of attachment which are integral to the implantable layer (e.g. 318’ of fig. 9).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 26 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ingmanson et al. (PG Pub 2011/0089220 A1) hereinafter referred to as Ingmanson.
Regarding claim 26, Ingmanson discloses a staple cartridge assembly (fig. 2) for use with a surgical instrument (10), wherein said staple cartridge assembly comprises: 
a cartridge body (220), comprising:
a longitudinal slot (234) configured to receive a cutting member (156; paragraph 41) of the surgical instrument;
a deck (top surface of 220 in which slots 222 are located);
a plurality of staple cavities (222); and
a plurality of staples (223) removably stored in said staple cavities (paragraph 41); 
an implantable layer (500) on said deck (fig. 5), wherein said staples are configured to at least partially capture said implantable layer when said staples are moved between an unfired position and a fired position during a tissue cutting stroke of the cutting member (paragraph 41 – “urge staples 223 from slots 222 into staple forming cavities of anvil plate 310 of anvil assembly 300”; paragraph 42 – “a surgical cartridge buttress 500… overlie at least some of retention slots 222 and/or at least a portion of a length of longitudinal slot 234”), and wherein said implantable layer comprises:
see fig. 4 below) configured to be completely severed (see fig. 4; knife channel 234 passes through the entirety of the first/proximal portion) by the cutting member during the tissue cutting stroke, wherein said first portion comprises a first plurality of perforations defined on an edge thereof (see fig. 3 below); and
a second portion (see fig. 4 below) positioned and arranged such that the second portion is not completely severed by the cutting member during the tissue cutting stroke (see fig. 4 below; knife channel stops short of extending through the entire second/distal portion), wherein said second portion comprises a second plurality of perforations on an edge thereof (see fig. 3 below), and wherein said first plurality of perforations have a different frequency for a given edge length than said second plurality of perforations (see fig. 3 below);
first attachment means (“S2” – figs. 4-5; paragraph 42) for releasablv attaching said first portion of said implantable layer to said cartridge body; and
second attachment means (“S1” – figs. 4-5; paragraph 42) for releasablv attaching said second portion of said implantable layer to said cartridge body.

    PNG
    media_image1.png
    492
    777
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    311
    682
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marczyk et al. (PG Pub 2008/0314960 A1) hereinafter referred to as Marczyk in view of Ingmanson (PG Pub 2011/0089220 A1).
Regarding claim 27, Marczyk (figs. 35-44) discloses a staple cartridge assembly for use with a surgical instrument, wherein said staple cartridge assembly (fig. 36) comprises: 
a cartridge body (22), comprising:
a longitudinal slot (#76; figs. 7 and 36; paragraphs 87, 100) configured to receive a cutting member (“knife blade” - paragraphs 65, 87 and 100) of the surgical instrument;
a deck (top surface of 22 in which #74, 78 are housed; fig. 36);
a plurality of staple cavities (74); and
a plurality of staples (102) removably stored in said staple cavities (figs. 39-42); 
an implantable layer (26) positioned over said deck, wherein said staples are configured to at least partially capture said implantable layer when said staples are moved between an unfired position and a fired position during a tissue cutting stroke of the cutting member (figs. 41-44), and wherein said implantable layer comprises:
a distal portion (see fig. 36 below), wherein said distal portion comprises a first plurality of perforations (#200; see fig. 36 below); and
a proximal portion (see fig. 36 below) configured to be completely severed by the cutting member during the tissue cutting stroke (longitudinal slot #76 passes through the entirety of the proximal portion), wherein said #200; see fig. 36 below; There are more perforations #200 in the distal portion/half than the proximal portion/half and therefore the first, i.e. distal, plurality of perforations are deemed to be more frequent);
first attachment means (distal #192) for releasablv attaching said distal portion to said cartridge body; and
second attachment means (proximal #192) for releasablv attaching said proximal portion to said cartridge body.

    PNG
    media_image3.png
    533
    711
    media_image3.png
    Greyscale



However, Ingmanson teaches a distal portion (see fig. 4 above in claim 26) positioned and arranged such that the distal portion is not completely severed by the cutting member during the tissue cutting stroke (see fig. 4 above in claim 26; at least #510, 530 are not severed).
Given the teachings of Ingmanson (paragraph 61), it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the head and neck portions of Ingmanson with the distal portion of Marczyk.  Doing so would allow a user to more easily grasp and position the buttress onto the staple deck prior to the surgical procedure.

Response to Arguments
Applicant's arguments filed 8 February 2021 have been fully considered but they are not persuasive. 
Applicant’s amendments are deemed to overcome the 35 USC 112 rejections of the previous office action, but the scope of the claims is now deemed to be encompassed by the prior art as detailed above.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW M TECCO/           Primary Examiner, Art Unit 3731